Citation Nr: 1707736	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent from January 17, 2007 to October 17, 2012 and 40 percent from October 18, 2012 to the present for arthritis of the lumbar spine (back disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Augusta, Maine and Pittsburgh, Pennsylvania respectively.   


FINDINGS OF FACT

1. From January 17, 2007 to October 17, 2012, the Veteran's back disability was manifested by flexion to 70 degrees and daily pain.

2. From October 18, 2012 to the present, the Veteran's back disability has been manifested by flexion to 30 degrees and daily pain. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 percent from January 17, 2007 to October 17, 2012 for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2016). 

2. The criteria for a disability rating greater than 40 percent from October 18, 2012 to the present for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability is currently rated under Diagnostic Code 5242, which is governed by the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

The criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  Id.

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  




Higher Rating for the Back Disability

The Veteran contends that he is entitled to higher ratings for the appropriate periods on appeal.  In a November 2010 statement, he contended that he continues to have increasing pain and spasms in his back.  While he reported receiving weekly treatment by a chiropractor, he contended that it provided no relief.  

His VA and private medical records are associated with the record and show consistent treatment for back pain.  VA records show that the Veteran complained of pain that radiated down his leg in February 2007 and December 2009.  A March 2009 letter from the Veteran's private chiropractor showed the Veteran had radiculitis into the left leg and both shoulders.

The Veteran was afforded a VA spine examination in May 2007.  He reported experiencing daily pain that radiates down his left leg and flare-ups that occurred once every week or every other week.  During these flares, he reported that he went to work unless it was his day off, in which he would iced his back and rest on the couch.  The Veteran also reported being able to walk between 35 to 40 minutes but having trouble with gardening and other activities that required bending.  He did not require assistive devices.  Range of motion testing showed flexion to 80 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, left rotation to 15 degrees, and right rotation to 30 degrees, with objective evidence of pain on motion.  There was no evidence of muscle wasting or atrophy, and gait was normal.  Repetitive range of motion testing did not produce additional limitation of motion, but did cause increased pain and there was demonstrated weakness, fatigue, lack of endurance, and lack of coordination.  

The Veteran underwent a private back evaluation in October 2007.  Range of motion testing showed flexion to 90 degrees, extension to 10 degrees, a mild decrease for left and right lateral bend, and an inability to touch the toes.  A straight leg raising test was negative for radicular pain, but positive for hamstring tightness.  The Veteran was able to walk on his heels and perform one-legged deep knee bends.  Muscle strength was 5/5 in both lower extremities.  The examiner opined that surgery was not necessary at that time.  

The Veteran was afforded another VA spine examination in December 2009.  It was noted that the Veteran was diagnosed with a radiculopathy component of the back pain by his private physician.  He reported experiencing daily pain but denied numbness, tingling, paresthesias, and bowel or bladder complaints.  He was able to walk 1.5 miles about three times per week without unsteadiness or falls, and denied using assistive devices.  Range of motion testing showed flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, left rotation to 20 degrees, and right rotation to 20 degrees, with objective evidence of pain on motion.  Repetitive range of motion testing did not produce additional loss of function, and there was no evidence of further incoordination, instability, or fatigability.  The Veteran had normal muscle strength and there was no evidence of muscle atrophy or neurological involvement.  

The Veteran was afforded a third VA spine examination in October 2012.  The Veteran reported experiencing flare-ups twice weekly, during which he attempted to walk to decrease the pain.  Range of motion testing showed flexion to 30 degrees with objective evidence of pain on motion.  Repetitive range of motion testing did not produce additional loss of range of motion, and there was no evidence of further incoordination, instability, or fatigability.  There was evidence of muscle spasms, but they were not severe enough to result in an abnormal gait.  Muscle strength and sensory results were normal, and there was no evidence of muscle atrophy or radiculopathy.  The Veteran's condition did not necessitate an assistive device, and the examiner noted that the Veteran retired from sales management six years prior, but did not note whether it was due to his back disability. 

The Veteran was afforded a fourth VA spine examination in January 2013.  The Veteran reported experiencing flare-ups twice weekly, during which he attempted to walk to decrease the pain.  Range of motion testing showed flexion to 30 degrees with objective evidence of pain on motion.  Repetitive range of motion testing did not produce additional loss of range of motion, and there was no evidence of further incoordination, instability, or fatigability.  There was evidence of muscle spasms, but they were not severe enough to result in an abnormal gait.  Muscle strength and sensory results were normal, and there was no evidence of muscle atrophy or radiculopathy.  The Veteran's condition did not necessitate an assistive device, and the examiner noted that the Veteran's back condition did not affect employment. 

Prior to October 17, 2012

The Board finds that the evidence does not show that the Veteran's back disability warrants a rating in excess of 10 percent from January 17, 2007 to October 17, 2012.  Specifically, the competent evidence shows that the Veteran had a combined range of motion greater than 120 degrees and, at worst, flexion to 70 degrees.  While the Veteran argued that he was entitled to a higher rating due to his muscle spasms, the criteria for a 20 percent rating necessitates that the muscle spasms produce an abnormal gait, a requirement that is not supported by the evidence in this case. 

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran experienced constant back and weekly flare-ups, the Veteran's back pain does not produce functional loss that is manifested by adequate evidence of disabling pathology for a rating in excess of 10 percent.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  Additionally, the disability rating is based on the extent to which the Veteran's pain reduced range of motion.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his back disability from January 17, 2007 to October 17, 2012.  

After October 17, 2012

The Board further finds that the evidence does not show that the Veteran's back disability warrants a rating in excess of 40 percent from October 18, 2012 to the present.  Specifically, the competent evidence shows that, at worst, the Veteran has flexion to 30 degrees with pain, which does not satisfy the criteria for a higher rating under the General Rating Formula.  Moreover, the evidence does not show the Veteran had unfavorable ankylosis or symptoms that caused similar functional loss. 

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran experienced constant back and weekly flare-ups, the Veteran's back pain does not produce functional loss that is manifested by adequate evidence of disabling pathology for a rating in excess of 40 percent.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  Additionally, the disability rating is based on the extent to which the Veteran's pain reduced range of motion.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his back disability from October 18, 2012 to the present.  

The Board considered whether the Veteran was entitled to a separate rating for radiculopathy.  The weight of the medical evidence, however, shows that the Veteran's back disability has no neurological component.  Specifically, the Board found the VA examinations and private October 2007 evaluation more probative than the March 2009 private letter.  Accordingly, a separate rating for radiculopathy is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Veteran's service-connected back disability is manifested by signs and symptoms such as back pain, flare-ups, and muscle spasms.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a.  Additionally, the resulting functional loss has been separately considered.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not raise the issue of unemployability due to the service-connected back disability.  The Board notes that the Veteran has consistently contended that his service-connected heart disability rendered him unemployable and he was granted TDIU, effective July 15, 2010, for this reason. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, VA medical records, and private records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his back disability.  The examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's statements, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  While new evidence was received following the February 2013 Supplemental Statement of the Case, it is irrelevant to the issue on appeal.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.
ORDER

Entitlement to a rating in excess of 10 percent from January 17, 2007 to October 17, 2012 for the back disability is denied.   

Entitlement to a rating in excess of 40 percent from October 18, 2012 to the present for the back disability is denied. 




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


